                Case: 1:19-cv-05469 Document #: 9 Filed: 10/04/19 Page 1 of 1 PageID #:82


                                                    AFFIDAVIT OF SERVICE

UNITED STATES DISTRICT COURT                                                           Case #: 19-CV-5469
NORTHERN DISTRICT OF ILLINOIS

                                                Roor International BV and Sream, inc.
                                                                                                                  Plaintiff
                                                                   vs.

                               Cool Stuff, Inc. d/b/a Cool Stuff Food & Tobacco and Harshish Patel
                                                                                                                 Defendant

The undersigned, being first duly sworn, on oath deposes and says: That s(he) is now and at all the times herein mentioned was
a citizen of the United States, over the age of 18, not a party to nor interested in the above entitled action, is competent to be
witness therein, and that I served copies of the:

                                  Summons & Complaint For Injunctive Relief and Damages

PARTY SERVED: COOL STUFF, INC. D/B/A COOL STUFF FOOD & TOBACCO

PERSON SERVED: HARSHISH PATEL, REGISTERED AGENT

METHOD OF SERVICE: Corporate - By leaving copies with the person identified above who stated they were authorized to
accept service.

DATE & TIME OF DELIVERY: 10/1/2019 at 9:50 AM

ADDRESS, CITY AND STATE: 15 LE JARDIN COURT, BUFFALO GROVE, IL 60089

DESCRIPTION: East Indian, Male, 50, 5'10'', 175 lbs, Black hair

I declare under penalties of perjury that the information contained herein is true and correct.




__________________________________________
Richard Gerber, Lic # 117-001119
Judicial Attorney Services, Inc.
2100 Manchester Rd., Ste 505
Wheaton, IL 60187
(630) 221-9007

SUBSCRIBED AND SWORN to before me on the 2nd day of October, 2019.



_______________________________________________
NOTARY PUBLIC




CLIENT: Langone, Batson & Cassidy, LLC                                                                               Tracking #: 418267
FILE #:
